DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-3, 5-13, and 15-20 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant's arguments, filed 06/24/2022, regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. In order for an improvement to provide practical application, it cannot be provided by the judicial exception alone. The improvement can be provided by an additional element alone, or in combination with the judicial exception. See MPEP 2106.05(a). Applicant’s cited improvement of determining whether a tire is deflated even without having a tire pressure sensor is provided by the step of “calculating a relative speed with respect to a front wheel and two rear wheels”, which recites a mental process.
Applicant’s arguments, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention. The claims, as amended, include limitations that were not in the previous claimset.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 1 objected to because of the following informalities:  
Claims 1 and 1.  
Claims 1 and 11 contain the limitation “by dividing difference between the wheel speed of the right rear wheel the wheel speed of the front wheel” in Lines 15-16. This limitation should be amended to “by dividing difference between the wheel speed of the right rear wheel and the wheel speed of the front wheel”, consistent with the rest of Claims 1 and 11.
Claims 1 and 11 contain the limitations “dividing difference” in Lines 11, 13, and 15. This limitation should be amended to “dividing a difference”, or similar, for clarity.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: "detector" in claim 1. This limitation will be interpreted to cover only a wheel sensor, a speed sensor, a weight sensor, or a yaw sensor, which are provided within a tire (per Applicant’s Specification, [0033])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1: 
Step 1: Claim 1 is an apparatus claim that recites a detector and a controller that in combination perform the steps of detecting driving information, calculating a relative speed of a tire, calculating a resonance frequency of the tire, comparing the calculated relative speed and the calculated resonance frequency with a previously learned determination reference value, determining whether the tire is deflated, wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel, calculating the first relative speed by dividing difference, calculating the second relative speed by dividing difference, and calculating the third relative speed by dividing difference. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of detecting driving information, calculating a relative speed, calculating a resonance frequency, comparing the relative speed and the resonance frequency to a reference value, determining whether the tire is deflated, calculating the first relative speed, calculating the second relative speed, and calculating the third relative speed. These limitations are recited at such a high level of generality that they can practically be performed in the human mind. Thus, these claims recite an subtract idea which is directed to a mental process.
Step 2A Prong 2: These steps include the additional limitations of a detector and a controller to perform the abstract idea, and the additional limitation of wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. The limitations of the detector and controller are recited as generic computer components necessary to perform the abstract idea. The additional limitation of the first, second, and third relative speed is considered insignificant extra-solution activity, as it is no more than mere selection of a particular data source or type to be manipulated. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of this claim, when considered individually and as a whole, are not sufficient to integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-3 and 5-10: 
Step 1: Claims 2-3 and 5-10 depend from Claim 1 and include the additional limitations of learning the first, second, and third relative speed reference value (Claim 5), determining that the tire is deflated when the relative speed of the tire is greater than the reference value (Claim 6), calculating a resonance frequency based on driving information collected during a particular time period after an input signal is input (Claim 7), learning the resonance frequency reference value (Claim 8), calculating the resonance frequency (Claim 8), comparing the learned resonance frequency reference value with the calculated resonance frequency (Claim 8), determining whether the driving tire is deflated (Claim 8), determining whether there is a difference in wheel speed (Claim 8), determining whether the non-driving tire is deflated (Claim 8), determining whether there is a change in weight of the vehicle (Claim 9), determining whether the tire is deflated by reflecting the changed weight (Claim 9), and outputting a warning (Claim 10). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: The claims recite the steps of learning the first, second, and third relative speed reference values, determining that the tire is deflated when the relative speed of the tire is greater than the reference value, calculating a resonance frequency based on driving information, calculating the resonance frequency, learning the resonance frequency reference value, comparing the learned resonance frequency reference value, determining whether the driving tire is deflated, determining whether there is a difference in wheel speed, determining whether the non-driving tire is deflated, determining whether there is a change in weight of the vehicle, and determining whether the tire is deflated by reflecting the changed weight. These steps recite an abstract idea which is directed to a mental process. 
Step 2A Prong 2: The claims recite the additional step of outputting a warning, and the rest of the further limitations placed on the abstract idea recited in Claim 1. The additional step of outputting a warning is considered insignificant extra-solution activity, as it is no more than mere necessary data outputting in order to perform the abstract idea. None of the other dependent limitations in the dependent claims include any practical application or limit the abstract idea to be unable to be performed in the human mind. Accordingly, dependent Claims 2-3 and 5-10 do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The limitations of the claims, when considered individually and as a whole, are not sufficient to integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, dependent Claims 2-3 and 5-10 are ineligible.

Regarding Independent Claim 11: 
Step 1: Claim 11 is a method claim that recites a controller that performs the steps of detecting driving information, calculating a relative speed of a tire, calculating a resonance frequency of the tire, comparing the calculated relative speed and the calculated resonance frequency with a previously learned determination reference value, determining whether the tire is deflated, wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel, calculating the first relative speed by dividing difference, calculating the second relative speed by dividing difference, and calculating the third relative speed by dividing difference. Thus, the claims are directed to a statutory category.
Step 2A Prong 1: Claim 11 recites the steps of detecting driving information, calculating a relative speed, calculating a resonance frequency, comparing the relative speed and the resonance frequency to a reference value, determining whether the tire is deflated, calculating the first relative speed, calculating the second relative speed, and calculating the third relative speed. These limitations are recited at such a high level of generality that they can practically be performed in the human mind. Thus, these claims recite an subtract idea which is directed to a mental process.
Step 2A Prong 2: These steps include the additional limitations of a controller to perform the abstract idea, and wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. The controller is recited as generic computer components necessary to perform the abstract idea. The additional limitation of the first, second, and third relative speed is considered insignificant extra-solution activity, as it is no more than mere selection of a particular data source or type to be manipulated. Accordingly, this additional limitation does not integrate the abstract idea into a practical application as it does not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of this claim, when considered individually and as a whole, are not sufficient to integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-13 and 15-20: 
Step 1: Claims 12-13 and 15-20 depend from Claim 11 and include the additional limitations of learning the first, second, and third relative speed reference value (Claim 15), determining that the tire is deflated when the relative speed of the tire is greater than the reference value (Claim 16), calculating a resonance frequency based on driving information collected during a particular time period after an input signal is input (Claim 17), calculating a resonance frequency (Claim 18), learning the resonance frequency reference value (Claim 18), comparing the learned resonance frequency reference value with the calculated resonance frequency (Claim 18), determining whether the driving tire is deflated (Claim 18), determining whether there is a difference in wheel speed (Claim 18), determining whether the non-driving tire is deflated (Claim 18), determining whether there is a change in weight of the vehicle (Claim 19), determining whether the tire is deflated by reflecting the changed weight (Claim 19), and outputting a warning (Claim 20). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: The claims recite the steps of learning the first, second, and third relative speed reference values, determining that the tire is deflated when the relative speed of the tire is greater than the reference value, calculating a resonance frequency based on driving information, calculating the resonance frequency, learning the resonance frequency reference value, comparing the learned resonance frequency reference value, determining whether the driving tire is deflated, determining whether there is a difference in wheel speed, determining whether the non-driving tire is deflated, determining whether there is a change in weight of the vehicle, and determining whether the tire is deflated by reflecting the changed weight. These steps recite an abstract idea which is directed to a mental process. 
Step 2A Prong 2: The claims recite the additional step of outputting a warning, and the rest of the further limitations placed on the abstract idea recited in Claim 11. The additional step of outputting a warning is considered insignificant extra-solution activity, as it is no more than mere necessary data outputting in order to perform the abstract idea. None of the other dependent limitations in the dependent claims include any practical application or limit the abstract idea to be unable to be performed in the human mind. Accordingly, dependent Claims 12-13 and 15-20 do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The limitations of the claims, when considered individually and as a whole, are not sufficient to integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, dependent Claims 12-13 and 15-20 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120304754 A1, filed 05/30/2012, hereinafter "Oshiro", in view of US 20060064238 A1, filed 08/25/2005, hereinafter “Kitano”, and US 5712616 A, filed 07/09/1996, hereinafter “Schmitt”, and .

Regarding Claim 1, Oshiro teaches:
An apparatus for providing tire information, comprising: (see at least figures 1-2)
a detector configured to detect driving information as a vehicle is being driven; (see at least [0060]-[0061] and figures 1-2, wheel speed sensor 1 which detects driving information as a vehicle is being driven)
and a controller configured to calculate a relative speed of a tire of the vehicle and a resonance frequency of the tire based on the driving information (see at least [0062], [0064] and figures 1-2, controller 2 which calculates a rotation speed, or relative speed, of a tire, and a resonance frequency of a tire, based on the received driving information received from detector 1)
and compare the calculated relative speed and the calculated resonance frequency with a previously learned determination reference value to determine whether the tire is deflated, (see at least [0064] and [0100], wherein the calculated relative speed and resonance frequency are compared using a determination index, and if the resonance frequency exceeds a predetermined first threshold, or previously learned determination reference value, the tire is determined to be deflated. Additionally, see at least [0077], wherein DEL1-DEL3, which are relative speeds of each tire to different tires, are compared to predetermined thresholds, or previously learned determination reference values, and if the relative speeds exceed their respective thresholds, the tire is determined to be deflated)
wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed (see at least [0072]-[0077], wherein three relative speeds, DEL1, DEL2, and DEL3, are calculated. DEL1 is the relative speed between diagonal pairs of wheels, DEL2 is the relative speed between the front and rear wheels, and DEL3 is the relative speed between the left and right wheels.)
wherein the first relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0073]-[0074], DEL1, wherein the first relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
wherein the second relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0075], DEL2, wherein the second relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
wherein the third relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0076], DEL3, wherein the third relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
Oshiro remains silent on:
the first relative speed being between a front wheel and a left rear wheel, 
the second relative speed being between the left rear wheel and a right rear wheel, 
the third relative speed being between the right rear wheel and the front wheel, 
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel, 
wherein the first relative speed is calculated by dividing difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel
wherein the second relative speed is calculated by dividing difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel 
wherein the third relative speed is calculated by dividing difference between the wheel speed of the right rear wheel the wheel speed of the front wheel 
Kitano teaches:
a first speed between a front wheel and a left rear wheel, a second speed between the left rear wheel and a right rear wheel, and a third speed between the right rear wheel and the front wheel, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. (see at least [0047], wherein average speeds between the front wheel and left rear wheel, front wheel and right rear wheel, and left rear and right rear wheels are calculated. In combination with Oshiro’s teaching of calculating the three relative speeds between different wheels, this limitation is taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a first, second, and third relative speed between different wheels with Kitano’s technique of calculating speeds for a front and left rear wheel, a front and right rear wheel, and a left rear and right rear wheel. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012])
Schmitt teaches:
wherein the first relative speed is calculated by dividing difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel- (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q1 represents the wheel speed of the front wheel Nvr, divided by a reference speed Nvl, and Q3 represents the wheel speed of the left rear wheel Nhl, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q1-Q3| is calculated. This equates to |Nvr/Nvl – Nhl/Nvl|, or (Nvr-Nhl)/Nvl, or a difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel, divided by a speed. While Schmitt’s method applies to a four-wheeled vehicle, only one front wheel is considered in the relative speed calculations)
wherein the second relative speed is calculated by dividing difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q2 represents the wheel speed of the right rear wheel Nhr, divided by a reference speed Nvl, and Q3 represents the wheel speed of the left rear wheel Nhl, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q2-Q3| is calculated. This equates to |Nhr/Nvl – Nhl/Nvl|, or (Nhl-Nhr)/Nvl, or a difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel, divided by a speed)
wherein the third relative speed is calculated by dividing difference between the wheel speed of the right rear wheel the wheel speed of the front wheel  (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q1 represents the wheel speed of the front wheel Nvr, divided by a reference speed Nvl, and Q2 represents the wheel speed of the right rear wheel Nhr, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q1-Q2| is calculated. This equates to |Nvr/Nvl – Nhr/Nvl|, or (Nhr-Nvr)/Nvl, or a difference between a wheel speed of the right rear wheel and a wheel speed of the front wheel, divided by a speed. While Schmitt’s method applies to a four-wheeled vehicle, only one front wheel is considered in the relative speed calculations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Oshiro and Kitano with Schmitt’s technique of calculating relative speeds by dividing a difference between the front/left rear, left/right rear, and right rear/front wheels of the vehicle. It would have been obvious to modify because doing so enables the generation of tire information without needing direct measurements of pneumatic pressure in any of the tires, as recognized by Schmitt (see at least column 1, lines 40-62).

Regarding Claim 2, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro remains silent on:
wherein the tire includes one front wheel, a left rear wheel, and a right rear wheel or includes a left front wheel, a right front wheel, and one rear wheel.
Kitano teaches:
wherein the tire includes one front wheel, a left rear wheel, and a right rear wheel or includes a left front wheel, a right front wheel, and one rear wheel. (see at least [0017], wherein the wheels included in the tire determination include a front wheel, and two rear wheels, which correlates to a front wheel, a left rear wheel, and a right rear wheel. The wheels included can also be two front wheels, or a left front wheel and a right front wheel, and a rear wheel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Oshiro, Kitano, and Schmitt with Kitano’s technique of applying tire information determination to three-wheeled vehicles with either a single front wheel or a single rear wheel. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 3, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro additionally teaches:
wherein the driving information includes at least any one of an angular velocity, a wheel speed, a vehicle speed, and a yaw rate of the tire. (see at least [0061], wherein the detected driving information includes an angular velocity of the wheel or a wheel speed)

Regarding Claim 5, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro additionally teaches:
wherein the determination reference value includes a first relative speed determination reference value, a second relative speed determination reference value, and a third relative speed determination reference value, (see at least [0077], wherein the first, second, and third relative speeds each have a corresponding predetermined threshold, or determination reference value)
which are learned after the first relative speed, the second relative speed, and the third relative speed are calculated based on the driving information collected during a particular time period (see at least [0106]-[0108] and Table 1, which describes the experimental process wherein driving information is collected during a particular time period of 20 minutes, and the driving information is used to learn the optimal predetermined thresholds for DEL1-DEL3)
Oshiro remains silent on:
after an input signal is input from a user, 
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel.
Kitano teaches:
after an input signal is input from a user, (see at least [0079] and figure 7, wherein when a user inputs a brake signal (S71), the system checks to see if a memorized reference value M(n), or a determination reference value, exists, and if not, the reference value is calculated based on sampled driving data collected after the brake signal is input)
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. (see at least [0017], wherein the wheels included in the tire determination include a front wheel, and two rear wheels, which correlates to a front wheel, a left rear wheel, and a right rear wheel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a resonance frequency and learning a resonance frequency determination reference value with Kitano’s technique of separately analyzing driving tires and calculating a determination reference data collected during a particular time period after an input signal is input from a user. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 6, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 5 as discussed above, and Oshiro additionally teaches:
wherein the controller is configured to determine that the tire is deflated, when the relative speed of the tire is greater than the previously learned determination reference value. (see at least [0077], wherein the tire is determined to be deflated when its relative speed is higher than the respective previously learned determination reference value)

Regarding Claim 7, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro additionally teaches:
wherein the controller is configured to calculate a resonance frequency of a tire based on the driving information collected during a particular time period (see at least [0081]-[0092], method RFM which calculates a resonance frequency of a driving tire based on the wheel acceleration data collected during a particular sampling cycle, or time period)
and learn a resonance frequency determination reference value (see at least [0095] and [0100], wherein the resonance frequency has a determination index and is compared to a predetermined threshold to determine if the tire is flat, and see at least [0106]-[0108] and Table 1, which describes the experimental process wherein driving information is collected during a particular time period of 20 minutes, and the driving information is used to learn the optimal predetermined thresholds for RFM, or the resonance frequency)
Oshiro remains silent on:
the tire being a driving tire;
after an input signal is input to an input device 
Kitano teaches:
the tire being a driving tire; (see at least [0056], wherein the tires attached to driving wheels are separately analyzed for slip and rotational speeds)
after an input signal is input to an input device (see at least [0079] and figure 7, wherein when a user inputs a brake signal (S71), the system checks to see if a memorized reference value M(n), or a determination reference value, exists, and if not, the reference value is calculated based on sampled driving data collected after the brake signal is input)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a resonance frequency and learning a resonance frequency determination reference value with Kitano’s technique of separately analyzing driving tires and calculating a determination reference data collected during a particular time period after an input signal is input from a user. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 8, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 7 as discussed above, and Oshiro additionally teaches:
wherein the controller is configured to calculate a resonance frequency of the tire, after learning the resonance frequency determination reference value, (see at least [0082]-[0092], wherein the resonance frequency of a tire is calculated after determining a resonance frequency determination reference value)
compare the learned resonance frequency determination reference value with the calculated resonance frequency to determine whether the tire is deflated, (see at least [0095]-[0096], wherein the calculated resonance frequency of the tire is compared to its predetermined threshold, or learned resonance frequency determination reference value, to determine if the tire is deflated)
Oshiro remains silent on:
the tire being a driving tire; 
and determine whether there is a difference in wheel speed between the driving tire and a non-driving tire to determine whether the non-driving tire is deflated.
Kitano teaches:
the tire being a driving tire; (see at least [0056], wherein the tires attached to driving wheels are separately analyzed for slip and rotational speeds)
and determine whether there is a difference in wheel speed between the driving tire and a non-driving tire to determine whether the non-driving tire is deflated. (see at least [0056], wherein the rotational wheel speed of the front driving wheels is compared to the rotational wheel speed of the rear non-driving wheels to get a ratio of front and rear speeds, and see at least [0078] and figure 1, step S18, wherein if the ratio between the driving wheel speed and the non-driving wheel speed is abnormal, it is determined that there are deflated tires)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating and comparing a resonance frequency and learning a resonance frequency determination reference value with Kitano’s technique of comparing driving and non-driving wheels to determine if a tire is flat. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 9, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro additionally teaches:
wherein the controller is configured to determine whether there is a change in weight of the vehicle 
and determine whether the tire is deflated by reflecting the changed weight when there is the change in weight of the vehicle.
Kitano teaches:
wherein the controller is configured to determine whether there is a change in weight of the vehicle (see at least [0048], wherein a change in loading state, or weight, of the vehicle is determined)
and determine whether the tire is deflated by reflecting the changed weight when there is the change in weight of the vehicle. (see at least [0084], wherein the change in weight of the vehicle is reflected when judging whether a tire has decreased air pressure, or if the tire is deflated. Based on the change in weight, the threshold for decreased tire is also changed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus and method of Oshiro with Kitano’s technique of determining a change in weight of the vehicle and reflecting the change in the determination of whether the tire is deflated. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).
Regarding Claim 10, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro additionally teaches:
wherein the controller is configured to output a warning in response to determining that the tire is deflated. (see at least [0061], wherein the controller includes a warning unit that outputs a warning to a user of the vehicle upon determination that a tire is deflated)

Regarding Claim 11, Oshiro teaches:
A method for providing tire information, comprising: (see at least [0064] and [0071]-[0092], DLR method for relative speed and RFM method for resonance frequency)
detecting, by a controller, driving information as a vehicle is being driven; (see at least [0060]-[0061] and figures 1-2, wheel speed sensor 1 connected to controller 2 which detects driving information as a vehicle is being driven)
and calculating, by the controller, a relative speed of a tire of the vehicle and a resonance frequency of the tire based on the driving information  (see at least [0062], [0064] and figures 1-2, controller 2 which calculates a rotation speed, or relative speed, of a tire, and a resonance frequency of a tire, based on the received driving information received from detector 1)
and comparing the calculated relative speed and the calculated resonance frequency with a previously learned determination reference value to determine whether the tire is deflated. (see at least [0064] and [0100], wherein the calculated relative speed and resonance frequency are compared using a determination index, and if the resonance frequency exceeds a predetermined first threshold, or previously learned determination reference value, the tire is determined to be deflated. Additionally, see at least [0077], wherein DEL1-DEL3, which are relative speeds of each tire to different tires, are compared to predetermined thresholds, or previously learned determination reference values, and if the relative speeds exceed their respective thresholds, the tire is determined to be deflated)
wherein the relative speed includes a first relative speed, a second relative speed, and a third relative speed (see at least [0072]-[0077], wherein three relative speeds, DEL1, DEL2, and DEL3, are calculated. DEL1 is the relative speed between diagonal pairs of wheels, DEL2 is the relative speed between the front and rear wheels, and DEL3 is the relative speed between the left and right wheels.)
wherein the first relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0073]-[0074], DEL1, wherein the first relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
wherein the second relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0075], DEL2, wherein the second relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
wherein the third relative speed is calculated by dividing difference by a speed of the vehicle, (see at least [0076], DEL3, wherein the third relative speed is calculated by dividing a difference by a speed of the vehicle Vmean)
Oshiro remains silent on:
the first relative speed being between a front wheel and a left rear wheel, 
the second relative speed being between the left rear wheel and a right rear wheel, 
the third relative speed being between the right rear wheel and the front wheel, 
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel, 
wherein the first relative speed is calculated by dividing difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel
wherein the second relative speed is calculated by dividing difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel 
wherein the third relative speed is calculated by dividing difference between the wheel speed of the right rear wheel the wheel speed of the front wheel 
Kitano teaches:
a first speed between a front wheel and a left rear wheel, a second speed between the left rear wheel and a right rear wheel, and a third speed between the right rear wheel and the front wheel, when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. (see at least [0047], wherein average speeds between the front wheel and left rear wheel, front wheel and right rear wheel, and left rear and right rear wheels are calculated. In combination with Oshiro’s teaching of calculating the three relative speeds between different wheels, this limitation is taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a first, second, and third relative speed between different wheels with Kitano’s technique of calculating speeds for a front and left rear wheel, a front and right rear wheel, and a left rear and right rear wheel. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012])
Schmitt teaches:
wherein the first relative speed is calculated by dividing difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel- (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q1 represents the wheel speed of the front wheel Nvr, divided by a reference speed Nvl, and Q3 represents the wheel speed of the left rear wheel Nhl, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q1-Q3| is calculated. This equates to |Nvr/Nvl – Nhl/Nvl|, or (Nvr-Nhl)/Nvl, or a difference between a wheel speed of the front wheel and a wheel speed of the left rear wheel, divided by a speed. While Schmitt’s method applies to a four-wheeled vehicle, only one front wheel is considered in the relative speed calculations)
wherein the second relative speed is calculated by dividing difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q2 represents the wheel speed of the right rear wheel Nhr, divided by a reference speed Nvl, and Q3 represents the wheel speed of the left rear wheel Nhl, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q2-Q3| is calculated. This equates to |Nhr/Nvl – Nhl/Nvl|, or (Nhl-Nhr)/Nvl, or a difference between a wheel speed of the left rear wheel and a wheel speed of the right rear wheel, divided by a speed)
wherein the third relative speed is calculated by dividing difference between the wheel speed of the right rear wheel the wheel speed of the front wheel  (see at least column 4, lines 13-18 and figure 2A, step 204, wherein Q1 represents the wheel speed of the front wheel Nvr, divided by a reference speed Nvl, and Q2 represents the wheel speed of the right rear wheel Nhr, divided by a reference speed Nvl. Additionally, see at least figure 2C, step 208, wherein a reference speed |Q1-Q2| is calculated. This equates to |Nvr/Nvl – Nhr/Nvl|, or (Nhr-Nvr)/Nvl, or a difference between a wheel speed of the right rear wheel and a wheel speed of the front wheel, divided by a speed. While Schmitt’s method applies to a four-wheeled vehicle, only one front wheel is considered in the relative speed calculations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Oshiro and Kitano with Schmitt’s technique of calculating relative speeds by dividing a difference between the front/left rear, left/right rear, and right rear/front wheels of the vehicle. It would have been obvious to modify because doing so enables the generation of tire information without needing direct measurements of pneumatic pressure in any of the tires, as recognized by Schmitt (see at least column 1, lines 40-62).

Regarding Claim 12, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 1 as discussed above, and Oshiro remains silent on:
wherein the tire includes one front wheel, a left rear wheel, and a right rear wheel or includes a left front wheel, a right front wheel, and one rear wheel.
Kitano teaches:
wherein the tire includes one front wheel, a left rear wheel, and a right rear wheel or includes a left front wheel, a right front wheel, and one rear wheel. (see at least [0017], wherein the wheels included in the tire determination include a front wheel, and two rear wheels, which correlates to a front wheel, a left rear wheel, and a right rear wheel. The wheels included can also be two front wheels, or a left front wheel and a right front wheel, and a rear wheel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Oshiro, Kitano, and Schmitt with Kitano’s technique of applying tire information determination to three-wheeled vehicles with either a single front wheel or a single rear wheel. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 13, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 11 as discussed above, and Oshiro additionally teaches:
wherein the driving information includes at least any one of an angular velocity, a wheel speed, a vehicle speed, and a yaw rate of the tire. (see at least [0061], wherein the detected driving information includes an angular velocity of the wheel or a wheel speed)

Regarding Claim 15, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 11 as discussed above, and Oshiro additionally teaches:
wherein the determination reference value includes a first relative speed determination reference value, a second relative speed determination reference value, and a third relative speed determination reference value, (see at least [0077], wherein the first, second, and third relative speeds each have a corresponding predetermined threshold, or determination reference value)
which are learned after the first relative speed, the second relative speed, and the third relative speed are calculated based on the driving information collected during a particular time period (see at least [0106]-[0108] and Table 1, which describes the experimental process wherein driving information is collected during a particular time period of 20 minutes, and the driving information is used to learn the optimal predetermined thresholds for DEL1-DEL3)
Oshiro remains silent on:
after an input signal is input from a user, 
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel.
Kitano teaches:
after an input signal is input from a user, (see at least [0079] and figure 7, wherein when a user inputs a brake signal (S71), the system checks to see if a memorized reference value M(n), or a determination reference value, exists, and if not, the reference value is calculated based on sampled driving data collected after the brake signal is input)
when the tire includes the one front wheel, the left rear wheel, and the right rear wheel. (see at least [0017], wherein the wheels included in the tire determination include a front wheel, and two rear wheels, which correlates to a front wheel, a left rear wheel, and a right rear wheel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a first, second, and third relative speed determination reference value with Kitano’s technique of calculating a determination reference data collected during a particular time period after an input signal is input from a user. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 16, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 15 as discussed above, and Oshiro additionally teaches:
determining, by the controller, that the tire is deflated, when the relative speed of the tire is greater than the previously learned determination reference value. (see at least [0077], wherein the tire is determined to be deflated when its relative speed is higher than the respective previously learned determination reference value)

Regarding Claim 17, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 11 as discussed above, and Oshiro additionally teaches:
calculating, by the controller, a resonance frequency of a tire based on the driving information collected during a particular time period (see at least [0081]-[0092], method RFM which calculates a resonance frequency of a driving tire based on the wheel acceleration data collected during a particular sampling cycle, or time period)
and learning a resonance frequency determination reference value (see at least [0095] and [0100], wherein the resonance frequency has a determination index and is compared to a predetermined threshold to determine if the tire is flat, and see at least [0106]-[0108] and Table 1, which describes the experimental process wherein driving information is collected during a particular time period of 20 minutes, and the driving information is used to learn the optimal predetermined thresholds for RFM, or the resonance frequency)
Oshiro remains silent on:
the tire being a driving tire;
after an input signal is input to an input device 
Kitano teaches:
the tire being a driving tire; (see at least [0056], wherein the tires attached to driving wheels are separately analyzed for slip and rotational speeds)
after an input signal is input to an input device (see at least [0079] and figure 7, wherein when a user inputs a brake signal (S71), the system checks to see if a memorized reference value M(n), or a determination reference value, exists, and if not, the reference value is calculated based on sampled driving data collected after the brake signal is input)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating a resonance frequency and learning a resonance frequency determination reference value with Kitano’s technique of separately analyzing driving tires and calculating a determination reference data collected during a particular time period after an input signal is input from a user. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 18, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 17 as discussed above, and Oshiro additionally teaches:
calculating, by the controller, a resonance frequency of the tire, after learning the resonance frequency determination reference value, (see at least [0082]-[0092], wherein the resonance frequency of a tire is calculated after determining a resonance frequency determination reference value)
comparing, by the controller, the learned resonance frequency determination reference value with the calculated resonance frequency to determine whether the tire is deflated, (see at least [0095]-[0096], wherein the calculated resonance frequency of the tire is compared to its predetermined threshold, or learned resonance frequency determination reference value, to determine if the tire is deflated)
Oshiro remains silent on:
the tire being a driving tire; 
and determining, by the controller, whether there is a difference in wheel speed between the driving tire and a non-driving tire to determine whether the non-driving tire is deflated.
Kitano teaches:
the tire being a driving tire; (see at least [0056], wherein the tires attached to driving wheels are separately analyzed for slip and rotational speeds)
and determining, by the controller, whether there is a difference in wheel speed between the driving tire and a non-driving tire to determine whether the non-driving tire is deflated. (see at least [0056], wherein the rotational wheel speed of the front driving wheels is compared to the rotational wheel speed of the rear non-driving wheels to get a ratio of front and rear speeds, and see at least [0078] and figure 1, step S18, wherein if the ratio between the driving wheel speed and the non-driving wheel speed is abnormal, it is determined that there are deflated tires)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Oshiro’s method of calculating and comparing a resonance frequency and learning a resonance frequency determination reference value with Kitano’s technique of comparing driving and non-driving wheels to determine if a tire is flat. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 19, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 11 as discussed above, and Oshiro additionally teaches:
determining, by the controller, whether there is a change in weight of the vehicle 
and determining, by the controller, whether the tire is deflated by reflecting the changed weight when there is the change in weight of the vehicle.
Kitano teaches:
wherein the controller is configured to determine whether there is a change in weight of the vehicle (see at least [0048], wherein a change in loading state, or weight, of the vehicle is determined)
and determine whether the tire is deflated by reflecting the changed weight when there is the change in weight of the vehicle. (see at least [0084], wherein the change in weight of the vehicle is reflected when judging whether a tire has decreased air pressure, or if the tire is deflated. Based on the change in weight, the threshold for decreased tire is also changed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Oshiro, Kitano, and Schmitt with Kitano’s technique of determining a change in weight of the vehicle and reflecting the change in the determination of whether the tire is deflated. It would have been obvious to modify because doing so allows for the determination of deflated tires while distinguishing from changes in tire pressure due to the distribution of load among the different axes of the vehicle, providing for more accurate detection of deflated tires, as recognized by Kitano (see at least [0010]-[0012]).

Regarding Claim 20, Oshiro, Kitano, and Schmitt in combination teach all of the limitations of Claim 11 as discussed above, and Oshiro additionally teaches:
outputting, by the controller, a warning in response to determining that the tire is deflated. (see at least [0061], wherein the controller includes a warning unit that outputs a warning to a user of the vehicle upon determination that a tire is deflated)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210188252 A1 is directed to determining and handling a flat tire in a vehicle, including an embodiment where the vehicle is a three-wheel model (see at least [0119]).
US 20060006014 A1 is directed to determining tire air pressure from the rotational speed of the wheels, specifically looking at the distinction between driving and following wheels, wherein the vehicle has 3 wheels (see at least [0030]).
US 5699251 A is directed to determining the difference in wheel speed between FL-RR, FR-RL, and RL-RR, wherein FL, FR, RR, and RL are the front left, front right, rear right, and rear left wheels, respectively (see at least figure 1, CRL1, CRL3, and CRL4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667